Citation Nr: 1219392	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-38 398	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to an increased disability rating for post concussion syndrome, evaluated as 10 percent disabling prior to January 25, 2011, and 70 percent disabling from January 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Hearings before the Board and a VA Decision Review Officer were requested and scheduled; however, the Veteran failed to report for both hearings.

In December 2010, the Board remanded the issues on appeal for additional evidentiary and procedural development.  In March 2012, the Appeals Management Center (AMC) awarded an increased, 70 percent rating for post concussion syndrome, effective January 25, 2011.  It also continued the denial of an increased rating for PTSD (as reflected in a March 2012 supplemental statement of the case).  As higher ratings remained available for both disabilities on appeal, the AMC returned the case to the Board in April 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On May 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K.A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


